EXHIBIT 10.1

RESTRICTED SHARE AGREEMENT

PARK-OHIO HOLDINGS CORP.

This Restricted Share Agreement (this “Agreement”) is made as of      , 2004, by
and between Park-Ohio Holdings Corp., (the “Company”) and      , a director of
the Company (the “Director”).

WHEREAS, pursuant to the provisions of the Park-Ohio Holdings Corp. Amended and
Restated 1998 Long-Term Incentive Plan (the “Plan”), the Company desires to
award to the Director restricted shares of the Company’s Common Stock, par value
$1.00 per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Award of Shares. The Company hereby awards to the Director      shares of the
Company’s Common Stock (the “Shares”) in accordance with the terms of this
Agreement.

2. Provisions of Plan Controlling. The Director specifically understands and
agrees that the Shares issued under the Plan are being awarded to the Director
pursuant to the Plan, copies of which Plan the Director acknowledges he has
read, understands and by which he or she agrees to be bound. The provisions of
the Plan are incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and this Agreement, the provisions
of the Plan will control.

3. Vesting of Shares.

(a) Except as provided in paragraph (b) and (c) below, the Shares awarded
hereunder shall be forfeited to the Company for no consideration in the event
Director resigns his or her directorship prior to      and he or she has not
attained the age of 65.

(b) The Shares awarded hereunder shall be fully vested in the Director and no
longer subject to a risk of forfeiture and such rights shall become exercisable
one year from the date of this Agreement.

(c) Notwithstanding anything in this Agreement to the contrary, the Shares
awarded hereunder shall be fully vested in the Director and no longer subject to
risk of forfeiture pursuant to paragraph (a) or (b), upon the occurrence of the
earliest of the following events:

(i) the date on which the Company undergoes a “Change in Control” as defined in
the Plan;

(ii) the date on which the Director ceases to be a member of the board after the
attainment of age 65; or

(iii) the date on which the Director dies or becomes disabled.

(d) For purposes of this Agreement, the Director shall be deemed disabled if, as
a result of his or her incapacity due to physical or mental illness, he or she
shall have been absent from his or her duties with the Company on a full-time
basis for a period of at least six months and a physician selected by him or her
and acceptable to the Company is of the opinion that (i) he or she is suffering
from “Total Disability” as defined in the Company’s Pension Plan, or any
successor plan or program and (ii) he or she will qualify for Social Security
Disability Payment and (iii) within thirty (30) days after such determination is
made, he or she shall not have returned to the full-time performance of his
duties with the Company.

(e) I hereby designate the individual or individuals named on the attached
Designation of Beneficiary Form as my Beneficiary or Beneficiaries under the
Plan

4. Escrow Agreement. I hereby agree that the certificate or certificates
representing the Shares will remain in the possession of the Company to be held
by it in escrow until the date upon which the restrictions imposed upon the
Shares under Section 3 of this Agreement (referred to collectively as the
“Restrictions”) lapse in accordance with the terms and conditions of the Plan
and this Agreement. I further agree that the Company may enter into an agreement
with a third party whereby such third party shall hold the Shares in escrow,
subject to the terms of the Plan and this Agreement. I further agree to execute
such documents as may be necessary to facilitate the transfer of the Shares to
such third party.

5. Dividend and Voting Rights. Director shall have the right to vote any Shares
awarded hereunder and to receive any dividends declared with respect to such
Shares, provided that such voting and dividend rights shall lapse with respect
to any Shares that are forfeited to the Company pursuant to Section 3(a) of this
Agreement.

6. Additional Shares. (a) If the Company shall pay a stock dividend or declare a
stock split on or with respect to any of its Common Stock, or otherwise
distribute securities of the Company to the holders of its Common Stock, the
number of shares of stock or other securities of the Company issued with respect
to the Shares then subject to the restrictions contained in this Agreement shall
be added to the Shares subject to this Agreement. If the Company shall
distribute to its stockholders shares of stock of another corporation, the
shares of stock of such other corporation distributed with respect to the Shares
then subject to the restrictions contained in this Agreement shall be added to
the Shares subject to this Agreement.

(b) If the outstanding shares of Common Stock of the Company shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock of
the Company, or if the Company shall be a party to a merger, consolidation or
capital reorganization, there shall be substituted for the Shares then subject
to the restrictions contained in this Agreement such amount and kind of
securities as are issued in such subdivision, combination, reclassification,
merger, consolidation or capital reorganization in respect of the Shares subject
to this Agreement.

7. Legends. All certificates representing the Shares to be issued to the
Director pursuant to this Agreement shall have endorsed thereon legends
substantially as follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated      with this Company, a copy of
which Agreement is available for inspection at the offices of the Company or
will be made available upon request.”

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
 shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

8. Investment Intent. The Director represents and warrants to the Company that
the Shares are being acquired for the Director’s own account, for investment,
and not with a view to, or for sale in connection with, the distribution of any
such Shares. Further, I understand and agree that during the period the Shares
are held in escrow, I cannot sell, transfer, assign, hypothecate or otherwise
dispose of the Shares or pledge them as collateral for a loan. In addition,
during the escrow period, the Shares shall be subject to such additional
restrictions as the Committee deems necessary or appropriate.

9. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

To the Company:

Robert D. Vilsack
Secretary
23000 Euclid Avenue
Cleveland, Ohio 44117

To the Director:

     
     
     

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

10. Governing Law. This Agreement shall be construed and enforced in accordance
with the law of the State of Ohio.

11. Withholding. Prior to delivery of Shares to Director upon the release of the
restrictions stated in Section 3 hereof, Director shall be required to make
arrangements, satisfactory to the Company, for appropriate withholding for
federal, state, and local tax purposes. Director is permitted to satisfy any
such tax withholding requirements, in whole or in part, by delivering Shares to
Company (including Shares awarded hereunder) having a fair market value as of
the date Director requests delivery of the shares to Company equal to the amount
of such tax.

12. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

13. Entire Agreement. This Agreement, together with the Plan, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

14. Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended as provided in the Plan.

15. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

16. Irrevocable Stock Power. To facilitate the escrow of the Shares and any
conveyance of the Shares to the Company upon their forfeiture, I have delivered
herewith the attached Irrevocable Stock Power with respect to the Shares,
executed by me in blank as of the date of this Agreement.

IN WITNESS WHEREOF, the Company and Director have caused this Agreement to be
executed as of the day and year first above written.

PARK-OHIO HOLDINGS CORP.

By:

Director:

1

IRREVOCABLE STOCK POWER

KNOW ALL MEN BY THESE PRESENTS that for value received, the undersigned,
     (the “Transferor”), does hereby transfer to Park-Ohio Holdings Corp. or its
successor in interest (the “Transferee”),      (     ) Common Shares, par value
$.01 per share, of Park-Ohio Holdings Corp., an Ohio corporation (the
“Corporation”), which shares are represented by certificate number      , and
does hereby appoint the Transferee his true and lawful attorney, irrevocable for
himself and in his name and stead, to assign, transfer and set over, all or any
part of the shares hereby transferred to the Transferee, and for that purpose,
to make and execute all necessary acts of assignment and transfer, and one or
more persons to substitute with like full power, hereby ratifying and confirming
all that his said attorney, or substitute or substitutes shall lawfully do by
virtue hereof.

IN WITNESS WHEREOF, I have hereunto set my hand as of the      day of      .

TRANSFEROR:

2

RESTRICTED SHARE AGREEMENT

DESIGNATION OF BENEFICIARY FORM

Grantee:

Pursuant to the provisions of the Amended and Restated 1998 Long-Term Incentive
Plan (the “Plan”) permitting the designation of a Beneficiary or Beneficiaries
by a grantee, I hereby designate the following person or persons as primary and
secondary Beneficiaries under the Plan:

Primary Beneficiary(ies):

Name:

Address:

Contingent Beneficiary(ies):

Name:

Address:

I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF PRIMARY BENEFICIARIES AND CONTINGENT
BENEFICIARIES.

In the event my directorship with the Company is terminated by my death prior to
     , any Shares granted to me that becomes unrestricted in accordance with the
Plan shall be distributed to my primary Beneficiary or Beneficiaries. If my
primary Beneficiary or Beneficiaries do not survive me, any such Shares shall be
distributed to my contingent Beneficiary or Beneficiaries. If no named
Beneficiary survives me, then any such Shares shall be distributed to my default
Beneficiaries, as defined in the Plan.

Date of this Designation:

Signature of Director:

3